© %  ([RECE! VE(D)
JUL 26 2021
hale ee CLERK, US. DisTRICT court
incare ot = $15 Orca an DC IVC Loop HOrAge, AK
omar Maska [aqLoz

GNXi CUS Lair noth nae peotor grea, Cov’,

961-349 -14HY

Ro. Cases 3:2! Hay CORS?- MMS

Con OM yeswtons a lat den.
tO at t Jeret Y

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 1 of 9
ECEIVE
IN THE UNITED STATES DISTRICT COURT IR (D)

FOR THE DISTRICT OF ALASKA JUL 26 2021

CLERK, U.S. DISTRICT COURT
ANCHORAGE, AK

IN THE MATTER OF THE SEARCH OF:

895 Ocean Drive Loop, Homer Alaska 99603 y Case No. 3:21-mj-00237-MMS

FILED UNDER SEAL — 22 Apr 2021

Notice: Rebuttal of Affidavit in Support of Search Warrant and Verified Claim

Rebuttal of Affidavit by Declaration:

‘)’, woman, Marilyn Ann Hueper, living soul, one of the people of the several states, private
Alaskan, being of sound mind and competent to testify, having a property interest in 895 Ocean Drive
Loop in Homer, Alaska in this, My court-of-record declare:

firstly, on 28 April 2021 ‘i’ and My husband Paul were living at the above described address which
at that time was our ‘house’;

secondly, on 28 April 2021 no other man or woman were living at the above described address;

thirdly, on 28 April 2021 two men, our house-guests, Gregory A. Nance and E. Pierce Rathbone
were temporarily staying at our house;

fourthly, the attached “APPLICATION FOR A SEARCH WARRANT” (see Exhibit 1 page 1) and
the “AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT” (see Exhibit 1
page 2) referenced in the above captioned matter are the sworn statements of Wendy Terry, the woman
who at times acts as agent for the Federal Bureau of Investigation (FBI) stationed at the Anchorage
Field Office, Joint Terrorism Task Force at 101 E Sixth Ave, Anchorage, Alaska 99501;

fifthly, the Affidavit “APPLICATION FOR A SEARCH WARRANT” and the “AFFIDAVIT IN
SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT” were signed under “penalty of
perjury” of the laws of the United States [18 USC 1621, 1623];

1of8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 2 of 9
IN THE MATTER OF THE SEARCH OF: 895 Ocean Drive rego Homer Alaska 99603 Case No. 3: 21-mj-00237-MMS

 

sixthly, certain statements made in attached “APPLICATION FOR A SEARCH WARRANT” and
the‘AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT”, further
referenced as the “Terry Affidavits”, signed under penalty of perjury, qualify as hearsay because the
woman, Wendy Terry has no personal knowledge of events to which she testified under penalty of
perjury of the laws of the United States;

seventhly, hearsay statements in the Terry Affidavits are those pertaining to the activities of a
“MARILYN HUEPER” of whom ‘i’ accept no responsibility to any extent that this name is a derivate
or a trust account or a corporation doing business as My given name; as they relate to the activities of
‘i? a woman, marilyn at a peaceful protest in Washington D.C. on 06 January 2021 ‘i’ rebut as follows:

in point “39.” under Facts Specific to This Application, Terry states, “On February 17, 2021,
MARILYN HUEPER, and PAUL HUEPER were identified by Alaska Airlines flight crew as a non-
compliant passenger; PAUL and MARILYN HUEPER refused to follow mask regulations and were
banned from flying with Alaska Airlines;” this statement is wholly FALSE regarding “i” or My
husband Paul and is IRRELEVANT to any justification of a search warrant;

also, when acting as agents for the FBI on 28 April 2021 most agents were not wearing masks or

face coverings, were “non-compliant” and not following Federal mask regulations (Executive Order);

in point “40.” under Facts Specific to This Application, Terry states, “Witness 1 searched the FBI’s
tip line in reference to the Capitol riot and believed the woman in photograph 225 A and B resembled
MARILYN HUEPER, by matching the exact description of HUEPER dressed in the same clothing and
purse from PAUL HUEPER’s Instagram post,” (emphasis mine); firstly, “Witness 1” is stated to have
‘believed’ that “i”, Marilyn, ‘resembled’ the woman in photograph 225 A and B which is NOT a
statement of fact, NOR an eyewitness, and NOR made under Oath, so is hearsay; secondly, ‘Witness 1’
had NO first hand knowledge of the the day or the people involved and so was NOT a witness to any
facts at all; thirdly, “matching the exact description” is FALSE as there was NO description on the FBI
website at all, but only three photos labeled as Photographs 225, 225 A and B; fourthly, “dressed in the
same clothing and purse” is FALSE; the only observable similarity in clothing was a black coat that
two women, and likely many more, were wearing that day; “...and purse” is also a false statement as

there is NO ‘purse’ visible in any of the posted FBI photographs 225, or 225 A, or 225 B, so there

20f8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 3 of 9
IN THE MATTER OF THE SEARCH OF: 895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3:21-mj-00237-MMS
Notice: Rebuttal of Affidavit in Support of Search Warrant and Verified Claim cont'd.

would be no way for so-called ‘Witness 1’ to observe, confirm or deny that both woman photographed
were carrying the same bag;

also, the referenced “Instagram” photo posted by My husband, Paul Hueper, of ‘i’, in which ‘i’ had
only one piece of clothing visible, which was a black coat, and no other clothing items could be seen or
determined from the Instagram photo, not pants, nor skirt, nor shirt, nor scarf, nor jewelry, nor belt, nor
shoes, NOR any other thing; but ONLY a black coat as seen from behind, which Terry must know or
be required to know by her extensive training and experience is NOT sufficient clothing to positively
identify any man or woman in which it shows that Terry’s statements are false;

in point “41.” under Facts Specific to This Application, in regards to My husband Paul’s comment
on Instagram, which is not My comment and therefore not relevant to My state of mind or to My
intent for being at the 06 January 2021 rally and peaceful protest; this is clearly demonstrated in the
Terry Affidavits by the woman, Wendy, to be Paul’s comment;

also, ‘i?-did not enter the U.S. Capitol building on 06 January 2021;

in points”42. - 45.” under Facts Specific to This Application, Terry makes statements about photos
and video footage of a woman in photograph 225 A and B, her actions inside of the Capitol, and makes
brash and baseless claims that ‘MARILYN HUEPER’ is the woman in those photographs; all
conclusive statements in “42. - 68.” and Attachments (See Exhibit 1 page 18 ) are FALSE;

in point “46.” under Facts Specific to This Application, Terry states “A Department of Motor
Vehicle query revealed the Driver’s License photograph belonging to MARILYN HUEPER.” and
further states, “The FBI confirmed” “the woman” in photograph’s 225 A and B “was MARILYN
HUEPER”... by comparing MARILYN HUEPER’s Driver License photograph,” (see Exhibit 1 page 24
) is FALSE; firstly, that MARILYN HUEPER is the same as “i” is inaccurate and false; secondly, that
“The FBI confirmed the woman...’, since ‘The FBI’ is not a living man or woman and cannot ascertain
or confirm anything, and NO man or woman is named in this ‘confirming’ action; thirdly; scores of
irrelevant photos were included in the many pages of this rambling affidavit, yet the only photograph in
which facial details were visible for a comparative analysis was not included in the Terry Affidavit;
Magistrate Scoble was unable confirm Terry’s statements, which demonstrates Terry’s intent to lie
under Oath;

30f 8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 4 of 9
o o

IN THE MATTER OF THE SEARCH OF: 895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3:21-mj-00237-MMS
Notice: Rebuttal of Affidavit in Support of Search Warrant and Verified Claim cont'd.

in points “47, -48.” under Facts Specific to This Application, Terry states that My Husband, Paul

owns the Instagram account; this statement is irrelevant;

in point “49.” under Facts Specific to This Application, makes statements about PAUL HUEPER
which are irrelevant;

in points “53. - 66.” covering 5 pages and arguing for what type of belongings should be allowed
to be searched and seized on the “SUBJECT PREMISES”, and requesting a sealing of the warrant; all
irrelevant to the Facts of “i” having any involvement in the events chronicled in the affidavit and
subsequent warrant;

with sections 67 and 68 under the ‘CONCLUSION’, stating “Based upon the information above, your
affiant submits that there is probable cause to believe that violations of Title 18 United States Code
Section 18 U.S.C. 1752(a)(1) & (2) and 40 U.S.C. 5104 (c) (2) (D) & (G),” yet the ‘information above’
was based in poor research, baseless presumption, mis-representations, and false statements, making
any warrant based on this information fraudulent, even before the unlawful execution that accompanied
it;

further rebuttal of the various points that do not specifically relate to “MARILYN HUEPER?” are as
follows:

Terry Affidavit point numbers “1.” through “5.” are irrelevant and are the only statements in the
affidavit in which Terry could have any first-hand knowledge;

in point number “6.” Terry’s statement that “facts in this affidavit come from my personal
observations, training and experience and information obtained from other agents, witnesses, and
agencies”; Terry’s lack of knowledge of the meaning of the word ‘fact’ is no excuse, Terry seems to
believe that her training and experience qualify her to fabricate evidence as she does throughout the
referenced Terry Affidavits;

in point number “7.” Terry states “Based on my training and experience...there is probable
cause to believe that violations of title 18 USC 1512 (c)(2), 1752 (a)(1) & (2) and 40 USC 5104 (e)(2)
(B)(C)(D) & (G) have been committed by MARILYN HUEPER”; sworn statements are to be based on
personal knowledge or eye-witness accounts, not on training, experience, personal bias, opinion or

world-view;

4o0f8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 5of9
o “

IN THE MATTER OF THE SEARCH OF: 895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3:21-mj-00237-MMS
Notice: Rebuttal of Affidavit in Support of Search Warrant and Verified Claim cont'd.

in point number “7.” she also states, “There is also probable cause to search the property
described ...for evidence, instrumentalities or fruits of these crimes”; this statement is false as there is
no cause whatsoever to search any Thing pertaining to ‘i’ and My property;

in point number “8.” Terry writes of an ongoing investigation of a riot in Washington D.C. on 06
January 2021; this is irrelevant to me as ‘i’ attended a peaceful protest in Washington D.C. on said day;
‘i’ have no personal knowledge of the latitude and/or longitude of the City and it is doubtful that Terry
has personal knowledge of said-same;

in point number “9.” Terry claims to have counted and measured the number of rooms as well as
the size and shape of the U.S. Capitol building; ‘i? do not believe she has such personal knowledge and
‘i’ believe these statements meet the definition of ‘hearsay’; regardless, this statement is irrelevant;

in the Application for A Search Warrant, the Offense Description is that ‘i’ did “Knowingly enter
or remain and with intent to impede or disrupt the orderly conduct of Government business or
official functions. Unlawful entry at any of the Capitol Buildings with the intent to impede, disrupt
or disturb session of Congress”; this statement is patently false in that ‘i’ entered no Capitol building
in Washington D.C. on 06 January 2021;

the timeline of events that Terry recounts in her Affidavit points numbers “9. - 11.” regarding the
U.S. Capitol being barricaded and off limits to the public are not consistent with our experience
between the hours of approximately 3:30 p.m. and 4:00 p.m. when we were first in the vicinity of the
U.S. Capitol building; we were told the Capitol Police were letting anyone who wanted in to could go
inside the Capitol building to just get in line; at this time we had to leave to make our flight home;

Affidavit point numbers “12. - 38.” appear to be a timeline of events that took place inside the U.S.
Capitol building on 06 January 2021, appear to be based on hearsay and have nothing to do with ‘i’ or
My husband Paul;

eighthly, statements made in the Terry Affidavit in support of the search warrant which were made
under the penalty of perjury of the laws of the United States did cause the magistrate
judge, Matthew M. Scoble, to believe there was probable cause in which he found justification to sign
and place the seal of THE UNITED STATES DISTRICT COURT upon “Search Warrant” (see Exhibit
1, page 39);

5 of 8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 6 of 9
oO o

IN THE MATTER OFT THE SEARCH OF: 895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3: 21-1nj-00237-MMS

 

ninethly, the above referenced warrant was then issued and the manner in which it was executed
by way of a S.W.A.T./Fusion style home invasion (see Exhibits A, B, C, D — Declarations by the
aggrieved);
tenthly, the search warrant cited and exhibited above was then executed on 28 April 2021 ina
manner inconsistent with due process of law in which the agents failed to protect the unalienable God-
given Rights as memorialized in the “Bill of Rights” (1791) and Alaska’s Declaration of Rights
specifically:
° the Right to be secure in our persons, houses, papers and effects;
° to be served with only valid warrants issued upon probable cause supported by Oath or

Affirmation and signed by a judicial officer;

° to be afforded the opportunity to examine any warrant;

. to free from subjugation to cruel or unusual punishments;

* to have the assistance of counsel;

° to the peaceful enjoyment of life

° to exercise our Right to be let alone, free from all governmental interference especially

unlawful arrests and false imprisonment;
. to freedom of speech, assembly, redress of grievances;

eleventhly, the above listed statements made in the Terry Affidavits were made under the penalty of
perjury of the laws of the United States did, do and continue to cause a great deal of harm to ‘i’, My
husband Paul J. Hueper and our house-guests Gregory A. Nance and E. Pierce Rathbone;

twelfthly, ‘i’, My husband and our house-guests victimized by the foregoing events expect to be
made whole by all those involved;

thirteenthly, this Rebuttal and Verified Claim has been served upon the woman, Wendy Terry at
her public address where she acts as an “FBI Agent”;

fourteenthly, the woman, Wendy Terry, has seven days from mis 7” say of Tunginthe year
of our Lord twenty twenty-one to respond;

fifteenthly, should the woman, Wendy Terry not respond within seven (7) days of the date of the
service of this lawful process, summary judgment shall be ascertained by her silence that Wendy Terry

6 of 8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 7 of 9
IN THE MATTER OF THE SEARCH OF: 895 Ocean Drive Loop, Homer Alaska 99603 Case No. 3:21-mj-00237-MMS
Notice: Rebuttal of Affidavit in Support of Search Warrant and Verified Claim cont'd.

is guilty of the crimes of perjury in both the Affidavit in “APPLICATION FOR A SEARCH
WARRANT” and the “AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH
WARRANT” which she signed under penalty of perjury of the laws of the United States;

sixteenthly, the woman, Wendy Terry shall and must be held accountable for these crimes under
the penalties of perjury and under the applicable law(s) governing the conduct of employees of the
Federal and State agencies of the United States;

seventeenthly, upon the eighth day the Clerk of Court or Magistrate Judge shall sign and stamp the
prepared Order acknowledging Summary Judgment and making it an order of the Court to impose
financial sanctions (see Notice: Summary Judgment and Order To Pay — Enclosed);

‘i’ say here and shall verify in open court that all herein be true to the best of my knowledge and
understanding; ‘i’ reserve all of my rights at all times, especially my right to amend if additional
knowledge or better understanding should so dictate;

autographed on this ie of the JU-Z month in the year of our Lord twenty-twenty-one and
of the Independence of the United States the two hundred forty-fifth.

on tay \t Bip i(ls)

fo) All rights reserved at all times
—J autograph of Mafilyn Ann Hueper
witness 1 tf 5 zh Le Li nied Mead :
All rig FeéavAt allt ( . . ,
st ot Po James Hueper Dy 2 cya, Lp ance

witness 2 LA Ly LAD

All Tights r ed at all times
autograph of Gregory Alexander Nance

witness 3 4- HUM. DML [othbenk

tights reserved at all times
autograph off E. Pierce Rathbone

7o0f8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 8 of 9
‘TV’ certify that copies have been mailed

to all interested parties on Tot

TSU 2021; initials
= and cotrect

CO lof Copy”

8 of 8

Case 3:21-mj-00237-MMS Document 10-1 Filed 07/26/21 Page 9 of 9
